Name: Commission Delegated Regulation (EU) 2015/98 of 18 November 2014 on the implementation of the Union's international obligations, as referred to in Article 15(2) ofÃ Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries
 Type: Delegated Regulation
 Subject Matter: fisheries;  economic geography;  international law;  maritime and inland waterway transport;  European Union law
 Date Published: nan

 23.1.2015 EN Official Journal of the European Union L 16/23 COMMISSION DELEGATED REGULATION (EU) 2015/98 of 18 November 2014 on the implementation of the Union's international obligations, as referred to in Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council, under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(2) thereof, Whereas: (1) Regulation (EU) No 1380/2013 provides for the landing of all catches of species which are subject to catch limits and, in the Mediterranean, also catches of certain species which are subject to minimum sizes (the landing obligation). Article 15(1) of that Regulation covers fishing activities in Union waters or by Union fishing vessels outside Union waters in waters not subject to third countries' sovereignty or jurisdiction. (2) The landing obligation will apply from 1 January 2015 at the latest to the small and large pelagic fisheries, fisheries for industrial purposes and fisheries for salmon in the Baltic sea. (3) The Union is a contracting party to a number of regional fisheries management organisations (RFMOs) and is, therefore, bound by measures established by the RFMOs concerned. (4) Certain RFMO measures provide for fishing vessels fishing in their purview to discard certain catches which in principle fall under the landing obligation. (5) Article 15(2) of Regulation (EU) No 1380/2013 empowers the Commission to adopt delegated acts for the purpose of implementing international obligations into Union law, including, in particular, derogations from the landing obligation. (6) It is therefore necessary to clarify the situations in which the landing obligation does not apply, in order to ensure compliance by the Union with its international obligations and create legal certainty for fishermen. (7) In accordance with Recommendation 11-01 of the International Commission for the Conservation of Atlantic Tunas (ICCAT) on a multiannual conservation and management programme for bigeye and yellowfin tunas, certain fishing vessels should not be allowed to fish, retain on board, tranship, transport, transfer, process or land bigeye tunas in the Atlantic. (8) ICCAT Recommendation 13-07 establishes a discard obligation for vessels and traps catching Eastern Atlantic bluefin tuna in certain situations. In particular, paragraph 29 of that Recommendation states that bluefin tuna below a minimum reference weight or size is to be discarded. That minimum size is currently laid down in Council Regulation (EC) No 302/2009 (2). That discard obligation applies to all Eastern Atlantic bluefin tuna fisheries, including recreational and sports fisheries. (9) Furthermore, paragraph 31 of ICCAT Recommendation 13-07 establishes a discard obligation for bluefin tuna weighing between 8 and 30 kg or with fork length between 75 and 115 cm, caught as incidental catch by vessels and traps actively fishing for this species and exceeding 5 % of the total bluefin tuna catches. (10) The weight category for the incidental catch of bluefin tuna established by Article 9(12) of Regulation (EC) No 302/2009 is different from that established by paragraph 31 of ICCAT Recommendation 13-07, which was adopted after the entry into force of that Regulation. Pending the review of Regulation (EC) No 302/2009, paragraph 31 of that ICCAT Recommendation should be implemented in Union law by this Regulation. (11) Paragraph 32 of ICCAT Recommendation 13-07 states that vessels not fishing actively for bluefin tuna are not authorised to retain bluefin tuna above 5 % of their total catch by weight or number of pieces. (12) Paragraphs 34 and 41 of ICCAT Recommendation 13-07 establish a release obligation for bluefin tuna caught alive in the framework of recreational and sport fisheries. (13) ICCAT Recommendation 13-02 for the conservation of North Atlantic swordfish establishes a discard obligation for vessels fishing for North Atlantic swordfish in certain situations. In particular, paragraph 9 states that swordfish below a minimum reference weight or size should be discarded. That minimum size is currently fixed in Council Regulation (EC) No 520/2007 (3). (14) Furthermore, the same paragraph of Recommendation 13-02 establishes a discard obligation for swordfish weighing less than 25 kg live weight or 125 cm lower jaw fork length, caught as incidental catch and exceeding 15 % of the number of swordfish of the vessel's total swordfish catch per landing. (15) In order to ensure consistency between ICCAT recommendations 11-01, 13-07 and 13-02 and Union law, the landing obligation should not apply to Union vessels participating in the fisheries covered by those recommendations. (16) Article 5, Article 6.3 and Annex I.A of Northwest Atlantic Fisheries Organisation (NAFO) conservation and enforcement measures establish a discard obligation for any catch of capelin above established quota or above the allowed by-catch percentage. Annex I.A currently establishes a total allowable catch (TAC) of zero for capelin. In addition, capelin by-catch in other fisheries that fall under the landing obligation is, under certain conditions, also subject to a discard obligation in accordance with NAFO rules. (17) In order to ensure consistency between NAFO conservation and enforcement measures and Union law, the landing obligation should not apply to the fisheries covered by those measures. (18) In view of the time-frame laid down in Article 15(1) of Regulation (EU) No 1380/2013, this Regulation should enter into force immediately after the publication, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter and scope This Regulation establishes derogations from the landing obligation set out in Article 15 of Regulation (EU) No 1380/2013 for the purpose of implementing Union's international obligations under the International Convention for the Conservation of Atlantic Tunas and the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries. It applies to fishing activities in Union waters or by Union fishing vessels outside Union waters in waters not subject to third countries' sovereignty or jurisdiction. Article 2 Definitions For the purpose of this Regulation the following definitions shall apply: (1) NAFO Convention area means the geographical areas specified in Annex III to Regulation (EC) No 217/2009 of the European Parliament and of the Council (4); (2) Fisheries under the purview of NAFO means the fisheries in the NAFO Convention area concerning all fishery resources, with the following exceptions: salmon, tunas and marlins, cetacean stocks managed by the International Whaling Commission or any successor organisation, and sedentary species of the Continental Shelf, i.e., organisms which, at the harvestable stage, either are immobile on or under the seabed or are unable to move except in constant physical contact with the seabed or the subsoil; (3) North Atlantic Ocean means the area of the Atlantic Ocean north of 5 ° N; (4) Recreational fisheries means a non-commercial fishery whose participants do not adhere to a national sport organisation or are not issued with a national sport licence; (5) Sport fishery means a non-commercial fishery whose participants adhere to a national sport organisation or are issued with a national sport licence. CHAPTER II ICCAT CONVENTION AREA Article 3 Bigeye tuna 1. This Article shall apply to bigeye tuna (Thunnus obesus) in the Atlantic Ocean. 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, fishing vessels 20 metres length overall or greater not entered into the ICCAT record of authorised bigeye tuna vessels shall not target, retain on board, tranship, transport, transfer, process or land bigeye tuna in the Atlantic Ocean. Article 4 Bluefin tuna 1. This Article shall apply to bluefin tuna (Thunnus thynnus) in the eastern Atlantic and the Mediterranean. 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, it shall be prohibited to target, retain on board, tranship, transfer, land, transport, store, sell, display or offer for sale bluefin tuna below minimum size set out in Article 9(1) of Regulation (EC) No 302/2009. 3. By way of derogation from paragraph 2 of this Article and from Article 15(1) of Regulation (EU) No 1380/2013, incidental catches of maximum 5 % of bluefin tuna between 8 kg or 75 cm and minimum size set out in Article 9(1) of Regulation (EC) No 302/2009 in kg or cm by catching vessels and traps fishing actively for bluefin tuna may be retained on board, transhipped, transferred, landed, transported, stored, sold, displayed or offered for sale. 4. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, the catching vessels and traps fishing actively for bluefin tuna shall not retain bluefin tuna weighing between 8 and 30kg or with a fork length between 75 and 115 cm exceeding 5 % of bluefin tuna. 5. The percentage of 5 % referred to in paragraphs 3 and 4 shall be calculated on the basis of the total incidental catches of bluefin tuna in number of fish of the total catches of bluefin tuna retained on board the vessel at any time after each fishing operation. 6. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, catching vessels not fishing actively for bluefin tuna shall not retain on board bluefin tuna exceeding 5 % of the total catch on board by weight or number of pieces. The calculation based on the number of pieces shall only apply to tuna and tuna-like species managed by ICCAT. 7. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, if the quota allocated to the Member State of the fishing vessel or trap concerned has already been consumed: (a) by-catches of bluefin tuna shall be avoided; and (b) the bluefin tuna caught alive as by-catch shall be released. 8. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, bluefin tuna caught alive in the framework of recreational fisheries shall be released. 9. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, bluefin tuna caught alive in the framework of sport fishing shall be released. Article 5 Swordfish 1. This Article shall apply to swordfish (Xiphias gladius) in the North Atlantic Ocean. 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, it shall be prohibited to target, retain on board or tranship, land, transport, store, display or offer for sale, sell or market swordfish below the minimum size, as set out in Annex IV to Regulation (EC) No 520/2007. 3. By way of derogation from paragraph 2 of this Article and from Article 15(1) of Regulation (EU) No 1380/2013, incidental catches of maximum 15 % of swordfish weighing less than 25 kg live weight or 125 cm lower jaw fork length may be retained on board, transhipped, transferred, landed, transported, stored, sold, displayed or offered for sale. 4. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, vessels shall not retain swordfish weighing less than 25 kg live weight or 125 cm lower jaw fork length exceeding 15 % of swordfish. 5. The percentage of 15 % referred to in paragraphs 3 and 4 shall be calculated on the basis of the number of swordfish of the vessel's total swordfish catch per landing. CHAPTER III NAFO CONVENTION AREA Article 6 Capelin 1. This Article shall apply to capelin (Mallotus villosus) in the NAFO convention area. 2. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, capelin caught above established quota allocated by Union legislation shall not be retained on board. 3. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, capelin caught as by-catch in a fishery falling under the landing obligation under the purview of NAFO shall not be retained on board. CHAPTER IV FINAL PROVISIONS Article 7 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 2014 For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 6). (3) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species and repealing Regulation (EC) No 973/2001 (OJ L 123, 12.5.2007, p. 3). (4) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42).